      Case 2:19-cv-14536-ILRL-MBN Document 53 Filed 09/18/20 Page 1 of 15




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA

JAMES BECNEL                                                    CIVIL ACTION

VERSUS                                                          NO. 19-14536

LAMORAK INSURANCE COMPANY ET AL                                 SECTION “B”(5)


                             ORDER AND REASONS

       Plaintiff James Becnel filed a motion to remand, alleging

removal of the case was untimely. Rec. Doc. 7. Additionally,

plaintiff alleges the requirements for federal officer removal

are not satisfied. Id. Defendants timely filed a response in

opposition. Rec. Doc. 11. Plaintiff then sought and was granted

leave to file a reply. Rec. Doc. 14. Thereafter, parties engaged

in    filing    sur-replies,     replies     to    sur-replies,       and    other

supplemental      memoranda.      The     court     held    a      hearing     via

teleconference on the motion to remand on                July   29,   2020    with

parties’ counsel. Post-hearing memoranda were received from all

parties. For the reasons discussed below,

       IT IS ORDERED that the motion to remand is DENIED.

FACTUAL BACKGROUND AND PROCEDURAL HISTORY

       This is an asbestos case. Plaintiff, James Becnel (“Becnel”)

filed a complaint, alleging negligence, in Civil District Court

for    the   Parish   of   Orleans,     naming    the   Avondale    Interest    as

defendants, on July 22, 2019. Rec. Doc. 1-1. Plaintiff alleges

that defendants’ negligence in failing to warn its employees of
                               1
   Case 2:19-cv-14536-ILRL-MBN Document 53 Filed 09/18/20 Page 2 of 15



the risks of asbestos exposure and defendants’ further negligence

in its failure to implement proper safety procedures in handling

asbestos resulted in the plaintiff contracting asbestos-related

lung cancer resulting from plaintiff’s employment at Avondale. Id.

     On     August   14,     2019,    plaintiff       filed    a    first      amended

supplemental petition for damages adding additional defendants.

Rec. Doc. 1-3. Plaintiff was deposed on August 29, 2019 and August

30, 2019. Rec. Doc. 1-5.           Plaintiff testified that he worked on a

Lykes Vessel during his employment at Avondale. Id. at 3-16.

     On November 13, 2019, Mr. Becnel died. Rec. Doc. 1-4. On

November    19,   2019   his     heirs   filed    a   second    supplemental       and

amending     petition       substituting         themselves        as     plaintiffs,

asserting    survival      and     wrongful   death    claims,          and   adding   a

paragraph for strict liability. Id. at 2-3.

     Defendants filed a notice of removal on December 11, 2019

asserting    district      court    jurisdiction      because      defendants     were

acting under an officer of the United States as set forth in 28

U.S.C. §1442. Rec. Doc. 1 at 2-3. Defendants assert the case became

removable after the plaintiffs filed the second supplemental and

amending petition for damages asserting strict liability claims

against the defendants. Id. at 4.

     Plaintiff filed the instant motion to remand asserting that

defendants’ removal notice was untimely, and the requirements of

federal officer removal had not been satisfied. Rec. Doc. 7-1.

                                         2
   Case 2:19-cv-14536-ILRL-MBN Document 53 Filed 09/18/20 Page 3 of 15



Defendants filed a response in opposition stating that their notice

of removal was timely filed within thirty days of the point at

which it became clear that plaintiffs’ claims were based on strict

liability. Rec. Doc. 11 at 9. Additionally, defendants’ response

in opposition assert the court has jurisdiction pursuant to 28

U.S.C. §1442.

     On July 29, 2020, a hearing was held via telephone with

parties’ counsel of record.        Rec. Doc. 41. Following questioning

from the court, responsive answers were given by counsel for the

parties on plaintiff’s motion to remand (Rec. Doc. 7), defendants’

opposition to plaintiff’s motion to remand (Rec. Doc. 11), and

various other relies, sur-replies and replies to sur-replies filed

by the parties. Id. Upon concluding the hearing, parties were

invited to file supplemental memoranda on a particular aspect of

the "other papers" issue that was raised sua sponte by the court.

Rec. Doc. 42. As seen infra, more than 30 days prior to filing the

removal   notice,    defendants   knew   or   had   reason   to   know   from

plaintiff’s deposition they had a federal officers defense. During

relevant times here, they and their counsel, for the most part,

were actively engaged in litigation challenging circuit authority

that restricted removal in similar cases as this one, received a

dissenting   panel    opinion     favorable   to    their    position,   and

ultimately prevailed with an en banc decision that basically agreed

with that dissent. On August 3, 2020, parties filed supplemental

                                     3
   Case 2:19-cv-14536-ILRL-MBN Document 53 Filed 09/18/20 Page 4 of 15



memoranda (Rec. Doc. 45 and 47). Shortly thereafter, parties filed

replies to submitted supplemental memoranda. (Rec. Doc. 49 and

50).

LAW AND ANALYSIS

       Timeliness of Removal

       If a civil action over which the district courts of the United

States have original jurisdiction is brought in a State Court, it

“may be removed by the defendant or defendants, to the district

court of the United States for the district and division embracing

the place where such action is pending.” 28 U.S.C. § 1441(a).

Defendants must file a notice of removal pursuant to 28 U.S.C.

§1446. Generally,

       “[t]he notice of a removal of a civil action or
       proceeding shall be filed within 30 days after the
       receipt by the defendant, through service or otherwise,
       of a copy of the initial pleading setting forth the claim
       for relief upon which such action or proceeding is
       based,”

28 U.S.C. § 1446(b)(1).

However,

       “if the case stated by the initial pleading is not
       removable, a notice of removal may be filed within 30
       days after receipt by the defendant, through service or
       otherwise, of a copy of an amended pleading, motion,
       order or other paper from which it may first be
       ascertained that the case is one which is or has become
       removable.”

28 U.S.C. § 1446(b)(3).




                                   4
   Case 2:19-cv-14536-ILRL-MBN Document 53 Filed 09/18/20 Page 5 of 15



The removing party bears the burden of showing that removal was

proper, and any ambiguities are to be strictly construed in favor

of remand. See Manguno v. Prudential Prop. & Cas. Ins. Co., 276

F.3d 720, 722 (5th Cir. 2002).

     The first issue before the Court in this case is a timeliness

dispute. Parties disagree as to when removal of the suit to federal

district court was proper. Additionally, there appears to be some

confusion as to the reason for removal.

     Plaintiffs state that the defendants removed the case to

federal court because Becnel worked aboard the Lykes vessel, a

Navy vessel. Rec. Doc. 7-1. Plaintiffs argue that removal was

untimely as defendants had notice that Becnel worked aboard the

vessel while employed at Avondale, through Becnel’s deposition

testimony    given     in    August    2019.    Id.   Plaintiffs          assert    that

defendants had 30 days from the date of the deposition testimony

to remove the case; thus, plaintiffs contend that removal is

untimely. Id.

     The     removal        clock     begins    ticking       upon        receipt    of

the deposition transcript”            because   the deposition transcript            is

“other   paper”   under Section         1446(b)(3).        Morgan    v.    Huntington

Ingalls, Inc., 879 F.3d 602, 610 (5th Cir. 2018). Plaintiffs nor

defendants    have     provided       information     on    when    the    deposition

transcript was received; however, plaintiff’s depositions were

taken in August 2019 and the removal notice was filed in December

                                          5
     Case 2:19-cv-14536-ILRL-MBN Document 53 Filed 09/18/20 Page 6 of 15



2019.    Parties    counsel   appeared   at    both   depositions   with    no

equivocation of relevant testimony given at same by plaintiff.

Judicial notice and reasonable interpretation of those timelines

would support finding the deposition transcripts were produced to

parties more than 30-days prior to the removal notice date. However

as explained in more detail later, the case was not removable due

to then existing precedent from the Fifth Circuit against removal

for a federal officer defense to mere negligence claims.

      Defendants assert the case became removable on November 19,

2019 when the plaintiffs filed a second supplemental and amending

petition for damages adding strict liability claims against the

defendants. Rec. Doc. 11 at 13. Plaintiffs argue that though the

second supplemental and amending petition for damages added strict

liability claims, the claims against the Avondale Interest are

restricted to negligence, not strict liability. Rec. Doc. 7-1 at

4.

      The additional paragraph added to the second supplemental and

amending petition for damages states:

        “As a result of the acts of negligence, intentional
        tort, fraud and strict liability of the defendants named
        herein and in the Original Petition for Damages and First
        Supplemental and Amending Petition for Damages, James
        Becnel contracted asbestos-related lung cancer which
        caused or contributed to his death on November 13, 2019,”
        Rec. Doc. 1-4 at 2-3.

It is clear from the language of the paragraph that plaintiffs

assert     claims   for   strict   liability    against   defendants.      The

                                     6
   Case 2:19-cv-14536-ILRL-MBN Document 53 Filed 09/18/20 Page 7 of 15



defendants filed the notice of removal on December 11, 2019 within

thirty days of receiving the second supplemental and amending

petition for damages on November 19, 2019. Thus, the defendants’

notice of removal was timely.

     Moreover, on September 24, 2019 the en banc Fifth Circuit

heard oral arguments in Latiolais v. Huntington Ingalls, Inc. to

address the 2011 amendment’s “relating to” language and the “causal

nexus” requirement set forth in Bartel. See Latiolais v. Huntington

Ingalls, Inc., 918 F.3d 406 (5th Cir.), reh'g en banc granted, 923

F.3d 427 (5th Cir. 2019). Under Bartel, to qualify for removal

under 28 U.S.C. §1442 (a)(1), a defendant was required to show;

(1) that it was a person within the meaning of the statute, (2)

that it had a colorable federal defense, (3) that it acted pursuant

to a federal officer’s directions, and (4) that a causal nexus

existed between its actions under color of federal office and the

plaintiff’s claims. Bartel v. Alcoa S.S. Co., 805 F.3d 169, 171

(5th Cir. 2015) (quoting Winters v. Diamond Shamrock Chem. Co.,

149 F.3d 387, 398 (5th Cir. 1998).     Under prior Fifth Circuit case

authorities,   negligence-only   claims   did   not   challenge   actions

taken under color of federal authority; thus, negligence-only

claims lacked a causal nexus required for federal officer removal.

Legendre v. Huntington Ingalls, Inc., 885 F.3d 398 (5th Cir. 2018).

     After rehearing en banc, the Fifth Circuit clarified that

removal under the 2011 amended § 1442(a) is appropriate when the

                                   7
   Case 2:19-cv-14536-ILRL-MBN Document 53 Filed 09/18/20 Page 8 of 15



removing defendant shows “(1) it has asserted a colorable federal

defense, (2) it is a ‘person’ within the meaning of the statute,

(3) that has acted pursuant to a federal officer’s directions, and

(4) the charged conduct is connected or associated with an act

pursuant    to   a   federal      officer’s     directions.” Latiolais     v.

Huntington Ingalls, Inc., et al, 951 F.3d 286, 296 (5th Cir. 2020).

In so holding, that en banc decision overruled the line of cases

that relied on a “causal nexus” between the defendant’s acts

performed   under    color   of     federal   authority    and   plaintiff’s

claims. Id. at 291, 296.

     Plaintiff now argues that the Latiolais decision is not an

“order” or “other paper” that makes the case removable because the

Latiolais decision does not meet narrow circumstances allowed by

the Fifth Circuit. However, defendants contend that the Fifth

Circuit’s decision in Latiolais constitutes an “order” or “other

paper” for the purposes of removal.

     Although    decisions     in   unrelated    cases    typically   do   not

constitute grounds for removal, the Fifth Circuit has carved out

a narrow exception to this rule. In Green v. R.J. Reynolds Tobacco

Co., the court held that a decision in an unrelated case may

constitute an “order” upon which removal can be based if the same

party was a defendant in both cases, the cases involve similar

factual circumstances, and the decision resolved a legal issue



                                       8
   Case 2:19-cv-14536-ILRL-MBN Document 53 Filed 09/18/20 Page 9 of 15



that has the effect of making the case removable. 274 F.3d 263,

268 (5th Cir. 2001).

  Considering Green, we conclude that the Latiolais decision is

an “order” upon which removal can be based. First, Avondale was a

defendant in Latiolais. Second, both cases involved negligence

claims   stemming      from   asbestos        exposure    that    occurred   while

plaintiff worked at Avondale Shipyards. Third, Latiolais changed

the standard under which cases may be removed under § 1442(a),

effectively rendering negligence-based lawsuits removable where

removal had previously been precluded.

  Because plaintiff initially asserted a mere negligence claim

against defendants, it is clear that removal of that claim would

have been unwarranted as long as the causal nexus test remained

the law of this circuit. However as explained above, the Fifth

Circuit’s     decision     in Latiolais overruled           the    “causal   nexus”

requirement     and    replaced      it   with      the   requirement     that    the

defendants     show    that   “the     charged       conduct     is   connected    or

associated with an act pursuant to a federal officer’s directions.”

951 F.3d at 296. Essentially, this change allows negligence claims

involving discretionary acts, such as those raised in the instant

case, to be removable under § 1442(a). As other courts in this

district have ruled, this court also concludes that the decision

in Latiolais is       an   “order”    for     the    purposes     of §   1446. See,

e.g., Bourgeois, 2020 WL 2488026; Francis v. ITG Brands, LLC, No.

                                          9
   Case 2:19-cv-14536-ILRL-MBN Document 53 Filed 09/18/20 Page 10 of 15



CV 20-997, 2020 WL 2832538, at *3 (E.D. La. June 1, 2020); Jackson

v. Avondale Indus. Inc., No. CV 20-1005, 2020 WL 3510724, at *9

(E.D. La. June 29, 2020).

  Having determined that removal was procedurally proper, the

court   turns   to    the    merits    of     the   defendants’   jurisdictional

argument.

     Federal Officer Removal

     A civil action or criminal prosecution that is commenced in

a State court and that is against or directed to                the United States

or any agency thereof or any officer (or any person acting under

that officer) of the United States or of any agency thereof, in an

official or individual capacity, for or relating to any act under

color of such office or on account of any right, title or authority

claimed   under      any    Act   of   Congress     for   the   apprehension   or

punishment of criminals or the collection of the revenue, may be

removed to the district court of the United States for the district

and division embracing the place where it is pending. 28 U.S.C.

§1442(a)(1). To qualify for removal under 28 U.S.C. §1442 (a)(1),

a defendant must show (1) it is a “person” within the meaning of

the statute, (2) that has acted pursuant to a federal officer’s

directions, (3) the charged conduct is connected or associated

with an act pursuant to a federal officer’s directions, and (4) it

has asserted a colorable defense. Latiolais v. Huntington Ingalls,

Inc., 951 F.3d 286, 296 (5th Cir. 2020).

                                         10
     Case 2:19-cv-14536-ILRL-MBN Document 53 Filed 09/18/20 Page 11 of 15



      Parties do no dispute that the Avondale interest is a “person”

within the meaning of the statute. Plaintiffs argue that defendants

failed    to   establish     a    causal    nexus         between   the     defendant’s

challenged conduct at issue and the defendant’s actions under the

direction of the federal government. Rec. Doc. 7-1 at 9. However,

as   explained   above,     a     showing     of    causal    nexus    is      no   longer

required. Defendants must only show the Avondale Interests acted

pursuant to a federal officer’s direction and that the failure to

warn Becnel of the dangers of asbestos and failure to take measures

are connected or associated with the Avondale Interests acting

pursuant to a federal officer’s direction.

      This case is almost identical to Latiolais v. Huntington

Ingalls, Inc., in which the Fifth Circuit found that the pleadings

satisfied the “connection” condition of removal where Latiolais

alleged that Avondale failed to warn him of the dangers of asbestos

and failed to take measures to prevent exposure. Latiolais, 951

F.3d at 296. The Fifth Circuit found that the negligence was

connected      with   the        installation        of     asbestos      during      the

refurbishment of a Navy vessel because Avondale performed the

refurbishment     and,      allegedly,        the    installation         of    asbestos

pursuant to directions of the U.S. Navy. Id. Thus, the Fifth

Circuit found that the civil action related to an act under color

of federal office. Id.



                                         11
   Case 2:19-cv-14536-ILRL-MBN Document 53 Filed 09/18/20 Page 12 of 15



     Here, the pleadings satisfy the connection requirement of

removal. Plaintiffs allege that Avondale failed to properly handle

asbestos and warn its employees of the dangers of working with

asbestos. Rec. Doc. 1-1. Submitted evidence shows the vessel Becnel

worked aboard, the Lykes vessel, was built by Avondale for the

U.S. Maritime Administration and such vessels were constructed

pursuant to Title V “Construction Differential Subsidy” of the

Merchant Marine Act, 1936 and contracts with the United States

Government. Rec. Doc. 11-1 at 4. The Lykes vessel was constructed

under the direction and pursuant with the plans and specifications

given to Avondale by the U.S. Navy. Id. Avondale’s alleged use of

asbestos was pursuant to directions of the U.S. Navy. Consequently,

the plaintiffs action relates to an act under the color of federal

office.   Plaintiffs’   attempt   to    distinguish   accountability      for

using asbestos from their claims of failing to warn or provide

other protective measures in such usage do not defeat, at this

preliminary stage, the federal officer defense.

     Defendants must demonstrate a colorable defense. If a defense

is plausible, it is colorable.         Ashcroft v. Iqbal, 556 U.S. 662,

678–79 (2009) (plausible claim survives a motion to dismiss). To

be “colorable,” the asserted federal defense need not be “clearly

sustainable,” as section 1442 does not require a federal official

or person acting under him “to ‘win his case before he can have it

removed.’ ” Latiolais, 951 F.3d at 296 quoting Jefferson Cty.,

                                   12
    Case 2:19-cv-14536-ILRL-MBN Document 53 Filed 09/18/20 Page 13 of 15



Ala. v. Acker, 527 U.S. 423, 431 (1999). Instead, an asserted

federal defense is colorable unless it is “immaterial and made

solely    for   the   purpose of       obtaining    jurisdiction” or          “wholly

insubstantial and frivolous.” Zeringue v. Crane Co., 846 F.3d 785

(5th Cir. 2017). 1

      The   defendants    raise     three      defenses     to   the    plaintiffs’

claims:     derivative    sovereign           immunity,     federal      contractor

immunity,    and   preemption     by    the    LHWCA.     Rec.   Doc.    11   at   19.

Plaintiffs argue the defendant’s defenses are not colorable. Rec.

Doc. 7-1 at 20.

      In Boyle v. United Techs. Corp, the Supreme Court explained

that the government contractor immunity defense “provides immunity

to contractors for conduct that complies with the specifications

of a federal contract.” Crutchfield v. Sewerage & Water Bd. of New

Orleans, 829 F.3d 370, 375 (5th Cir. 2016) (citing Boyle v. United

Techs. Corp., 487 U.S. 500 (1988). To establish a “colorable

federal defense” using the government contractor immunity defense,

a defendant must satisfy a three-part test: “(1) the United States

approved    reasonably    precise      specifications;       (2)   the    equipment

conformed to those specifications; and (3) the supplier warned the

United States about the dangers in the use of the equipment that




1
  Overruled by Latiolais v. Huntington Ingalls, Inc., 951 F.3d 286 (5th Cir.
2020) on other grounds.

                                         13
      Case 2:19-cv-14536-ILRL-MBN Document 53 Filed 09/18/20 Page 14 of 15



were known to the supplier but not to the United States.” Boyle,

487 U.S. at 512.

       The defendants have submitted the affidavit of Christopher

Herfel, a maritime historian, the affidavit of Danny Joyce, an

industrial hygienist, and deposition testimony alleging that the

U.S. Navy generally required Avondale to install asbestos and to

comply with certain related safety practices. Rec. Doc. 11-1 and

11-2. The affidavit and deposition testimony demonstrate that the

government approved reasonably precise specifications concerning

the     installation     of   asbestos.     While    plaintiffs       point   out

contradicting evidence in response to defendants’ submissions, the

affidavits and deposition testimony demonstrate a plausible non-

frivolous federal officer defense, at the moment.

       Regarding the third factor, defendants must show that it

warned the government about the dangers in the use of the equipment

if those dangers were known to it but not to the government. Boyle,

487 U.S. at 512. Defendants submitted affidavits claiming Avondale

had no more information or knowledge than the government did about

the    dangers   of   asbestos   at   the   time    Avondale   used    asbestos-

containing materials in its shipbuilding work. Rec Doc. 11-1 and

11-2. The evidence tends to show that the federal government knew

as much, and possibly more than what Avondale knew about asbestos-

related hazards and related safety measures.



                                       14
   Case 2:19-cv-14536-ILRL-MBN Document 53 Filed 09/18/20 Page 15 of 15



     The defendants have made a colorable (non-binding) showing

that it could satisfy the three Boyle factors. Thus, defendants

have stated a colorable defense of federal contractor immunity to

plaintiffs'     claims.   Because     there    is    a   colorable   federal

contractor immunity defense under Boyle, there is no need to reach

Avondale's argument that it also has a colorable federal defense

under   the   Longshore   and Harbor      Workers'   Compensation Act     and

derivative sovereign immunity.

     Therefore, defendants properly removed this case under 28

U.S.C. §1442 (a)(1).

        New Orleans, Louisiana this 18th day of September 2020




                                    ___________________________________
                                    SENIOR UNITED STATES DISTRICT JUDGE




                                     15
